                                           Case 3:19-cv-03046-JST Document 31 Filed 07/09/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEVAN COSTA, et al.,                               Case No. 19-cv-03046-JST
                                                       Plaintiffs,
                                   8
                                                                                           ORDER VACATING HEARING
                                                v.
                                   9

                                  10    POSTMATES INC.,                                    Re: ECF No. 23
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Postmates Inc.’s motion to compel arbitration and to stay

                                  14   civil proceedings in this matter until arbitration is completed. ECF No. 23. Pursuant to Federal

                                  15   Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds the matter suitable for

                                  16   disposition without oral argument. The hearing on this matter, currently scheduled for July 18,

                                  17   2019, is hereby VACATED.

                                  18          If, however, any party advises the Court in writing by no later than two days from the date

                                  19   of this order that most or all of the argument for its side will be conducted by a lawyer who has

                                  20   been licensed to practice law for five or fewer years, and who has not previously presented

                                  21   argument before this Court, then the Court will reschedule the hearing at a time that is convenient

                                  22   to all parties in order to provide that opportunity. Counsel shall confer with each other, and the

                                  23   party requesting the rescheduling of the hearing shall identify the upcoming available dates on the

                                  24   Court’s calendar at which all counsel are available for the hearing.

                                  25          IT IS SO ORDERED.

                                  26   Dated: July 9, 2019
                                                                                        ______________________________________
                                  27
                                                                                                      JON S. TIGAR
                                  28                                                            United States District Judge
